Title: To George Washington from William Stephens Smith, 28 August 1782
From: Smith, William Stephens
To: Washington, George


                  
                     Sir
                     Pompton August 28th 1782
                  
                  after near three years absence, I am thus far on my way to visit my Fathers Family in Connecticut; not having any public business to engage my attention, I am confident I shall not be blamed—I forwarded to your Excellency by one of Genl Choise’s aids, a Copy of a Letter from the secretary at War, address’d to Clarkson & my-self, in consequence of which we have deferr’d putting in execution our west Indie expedition—& in case of active operations express’d a wish to be employ’d—I should have with confidence return’d to your Excellency had it not been for one expression in the Letter you honor’d me with to the Commanding General of the Combined forces, viz., "and lately one of my aids DeCamp"—your Excellency will excuse my giving the Candid Reason & pardon my Error, (if I am in one) as it is upon the right side—previous to the formation of a most unhappy connection my whole soul was devoted to the service of my Country, & to your Excellency’s pleasure, I now find myself capable of once more entering upon  the pleasing task—and being Confident that you, Sir, would not wish to heep misfortune on the unfortunate, I cannot but flatter myself I shall be honored with some employment.
                  Colo. S. Webb will forward any orders that your Excellency may think proper to favour me with.  I am your Excellency’s most obliged Humble Servt
                  
                     W.S. Smith Lt Colo.
                  
               